       Case 2:18-cr-00175-TLN Document 92 Filed 01/25/21 Page 1 of 2

                                                                           FILED
                        UNITED STATES DISTRICT COURT                 January 25, 2021
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:18-cr-175-TLN

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
YOVANNY ONTIVEROS,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release YOVANNY ONTIVEROS ,

Case No. 2:18-cr-175-TLN Charge 21 USC §841(a)(1) and 8 USC §1326(a) and

(b)((2) , from custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                               (Other): Under the previously imposed & posted Bond

                          X    and terms and conditions, with the additional terms

                               and conditions, as stated on the record.

       Issued at Sacramento, California on January 25, 2021 at __3:00 pm______.

                                     By:   /s/ Carolyn K. Delaney

                                           Magistrate Judge Carolyn K. Delaney
Case 2:18-cr-00175-TLN Document 92 Filed 01/25/21 Page 2 of 2




                            2
